NOTE: This order is nonprecedential
United States Court of AppeaIs
for the FederaI Circuit
IN RE XOFT, INC.,
Petitioner.
Misc:e11ane0us Docket N0. 983
On Petition for Writ of Mandan1us to the United
States District Court for the District of De1aware in case
no. 10-CV-308, Judge Leonard P. Stark.
ON PETITION
Before BRYSON, LINN, and PROST, Ct`rcuit Judges.
PROST, Circuit Judge.
0 R D E R
Xoft, Inc. seeks a writ of mandamus directing the
United States District C0urt for the District of De1aware
to vacate its order denying X0ft’s motion to transfer
venue, and to direct the De1aware district court to trans-
fer the case to the United States District Court for the
Northern District of Calif0rnia. Car1 ZeiSs Surgica1

IN RE XOFT 2
GmBH and Carl Zeiss Meditec, Inc. (Zeiss) oppose. Xoft
replies.
In denying Xoft’s motion to transfer, the district court
found that the plaintiffs choice of forum favored denying
the transfer motion and that additional private interest
factors either weighed neutral or only slightly favored
transfer. Namely, it identified Xof|:’s incorporation in
Delaware, domestic and international business presence,
and the failure to identify unavailable witnesses or proofs
of evidence for a trial in Delaware. The district court
further found that the public interest factors do not
strongly favor transfer. lt determined that many factors
are neutral, and that others such as the convenience and
expense of trial in Delaware, if anything only slightly
favored transfer. "
The remedy of mandamus is available only in ex-
traordinary situations to correct a clear abuse of discre-
tion or usurpation of judicial power. In re Calmor, Inc.,
854 F.2d 461, 464 (Fed.Cir.1988). A party seeking a writ
bears the burden of proving that it has no other means of
attaining the relief desired, Mollard v. U.S. Dist. Court
for the Southern Dist. of Iowa, 490 U.S. 296, 309, 109
S. Ct. 1814, 104 L. Ed. 2d 318 (1989), and that the right to
issuance of the writ is “clear and indisputable," Allied
Chem. Corp. u. Do;iflon,, In,c., 449 U.S. 33, 35 (1980). A
court may deny mandamus relief "even though on normal
appeal, a court might find reversible error." In re C'ordis
C0rp., 769 F.2d 733, 737 (Fed.oir.1985).
Section 1404(a) provides that a district court may
transfer a case to another district or division where it
might have been brought for the convenience of the par-
ties and witnesses In reviewing a district court's ruling
on a motion to transfer pursuant to § 1404(a), we apply

3 lN RE XOFT
the law of the regional circuit, in this case the Third
Circuit. See Storage Tech. Corp. v. Cisco Sys., Inc., 329
F.3d 823, 836 (Fed. Cir. 2003). Under Third Circuit
precedent, this court reviews denials of motions to trans-
fer for abuse of discretion. Jumora u. State Farm Ins., 55
F.3d 873, 878 (3d Cir. 1995). The Third Circuit has held
that "unless the balance of convenience of the parties is
strongly in favor of defendant, the plaintiffs choice of
forum should prevail.” Shutte v. Armco Steel Corp., 431
F.2d 22, 25 (3d Cir. 1970).
Xoft argues that the district court placed too much
emphasis on the plaintiffs choice of forum In the Third
Circuit, that choice is afforded considerable weight and
should not be lightly disturbed. The district court prop-
erly considered the relevant factors for a transfer motion
and determined that the factors did not strongly favor
transfer. The petitioners have failed to satisfy the de-
manding standard required to justify the issuance of a
writ of mandamus.
Accordingly,
IT ls ORDERED THAT:
The petition for a writ of mandamus is denied
FoR THE CoUR'r
ms 1 1  /s/ Jan Horbaly
Date J an Horbaly
Clerk
ccc James W. Geriak, Esq.
Kurt L. Glitzenstein, Esq.
Clerk, United States District Court for the District of
Delaware
FILED
e.s. count 0F
ms FEnERA'iPcii"1ipéi1SnF0R
AUG' 1 7 2011
.|AN H9RBAl_Y
CLERK

IN RE XOFT
s24